ALLOWABILITY| NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022, in which claims 1, 5-7, and 18 were amended, claims 3-4 were canceled, and new claims 27-28, were added, has been thoroughly reviewed and entered.  
Status of the Claims and Rejoinder
3.	All previous rejections are withdrawn in view of the amendments filed 5 July 2022 and the examiner’s amendments presented below.  

4.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
5.	Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

6.	Claims 1-2, 5-15, and 18-28 are pending.

Information Disclosure Statement
7.	The Information Disclosure Statement filed 5 July 2022 is acknowledged and has been considered.

EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.	Authorization for this examiner’s amendment was given in an interview with Ryan J. Connell on 18 July 2022.

10.	The application has been amended as follows: 
IN THE CLAIMS

Claim 2.	(Currently Amended) The composition of matter of claim 1, wherein the ferrimagnetic core of the magnetic particles comprises 100 wt% ferrimagnetic material.


Claim 8.	(Currently Amended) A method of processing a sample, the method comprising:
	providing the composition of claim 1 
	contacting a solution comprising the analyte of interest with the population 


Claim 9.	(Currently Amended) The method of claim 8, further comprising subjecting the population 


Claim 13.	(Currently Amended) The method of claim 12, wherein the magnetic particles comprises 100 wt% ferrimagnetic material.




Claim 18.	(Currently Amended) A kit for processing or analyzing a sample, the kit comprising:
	a container;
	a population of claim 1 

Claim 27 in CANCELLED.

Claim 28.	(Currently Amended) The composition of claim [[2]]1, wherein the coating is free of silica.

The following new claim is added:

Claim 29.	(New) The method of claim 13, wherein the ferrimagnetic material comprises Fe2O3, Fe2TiO2, FeTiO, MnFe2O4, NiFe2O4, MgFe2O4, Fe7S8, Fe3S4, FeS, or FeOOH, Fe3O4, or a mixture thereof.

Reasons for Allowance
11.	The following is an examiner’s statement of reasons for allowance:
The combination of ferrimagnetic cores particles having a polymeric coating surrounding the core, wherein the particles have an average diameter of less than 100 nm and the claimed ranges of both maximum field strength and remanence, are fee and clear of the cited prior art.
The closest prior art is that of Granger et al (U.S. Patent Application Publication No. US 2016/0211062 A1, published 21 July 2016), which discloses ferrimagnetic, polymer coated zero remanence particles (paragraphs 0027-0029) that are modified with ligands (i.e., molecular recognition elements; paragraph 0030).  However, Granger et al teach a maximum filed strength (i.e., saturation magnetization) of at least about 10 emu/g, which is greater than the claimed range.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
13.	Claims 1-2, 5-15, 18-26, and 28-29 are allowed subject to the examiner’s amendments presented above.  
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634